Citation Nr: 9919483	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a vision disorder, 
to include sensitivity to light.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a dental disorder.  

5.  Entitlement to an increased rating for residuals of 
multiple head trauma with concussion and fractured zygoma, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
mandible fracture.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1981 to February 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1996 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  A video hearing was held before the 
undersigned Member of the Board in April 1999.

The Board notes that, during the hearing held in April 1999, 
the veteran's representative raised a claim for service 
connection for organic brain syndrome and/or an organic 
personality disorder.  That issue, however, has not been 
prepared or certified for appellate review.  Accordingly, the 
Board refers that issue to the RO for any appropriate action.



FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder.

2.  The veteran has not presented any competent evidence 
linking any vision disorder, including sensitivity to light, 
to service or to a service-connected disability.

3.  The veteran's migraine and muscle tension headaches are 
not related to service or to a service-connected disability.

4.  The veteran's missing teeth may be replaced by 
prosthodontics which would restore the masticating function 
of natural dentition.  

5.  The residuals of multiple head trauma with concussion and 
fractured zygoma are not productive of more than moderate 
incomplete paralysis of the fifth (trigeminal) cranial nerve.

6.  The mandible fracture is productive of pain and 
subluxation of the jaw.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.304(f) (1998).

2.  The claim for service connection for a vision disorder, 
to include sensitivity to light, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

3.  Chronic headaches were not incurred in or aggravated by 
service and are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.310 (1998).

4.  The claim for service connection for a dental disorder is 
not well-grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 4.149 (1998).

5.  The criteria for a disability rating higher than 10 
percent for residuals of multiple head trauma with concussion 
and fractured zygoma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124, Diagnostic Code 8205 (1998).  

6.  The criteria for a 10 percent rating for a mandible 
fracture are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.59, 4.150, Diagnostic Code 9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f) (1998).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  A claim for service connection for post-traumatic 
stress disorder is well grounded if a claimant has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  See 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The veteran testified in April 1999 that he had post-
traumatic stress disorder as a result of the head injuries 
which he received in service.  The Board notes that the 
veteran's service medical records confirm the occurrence of 
head injuries in July 1983 when the veteran was hit in the 
head with a bottle several times by other servicemen.  Thus, 
the occurrence of a stressor has been established.  The only 
question is whether this stressor resulted in the development 
of post-traumatic stress disorder. 

The Board notes that the claim is well grounded as there is 
some evidence that the veteran has been diagnosed as having 
post-traumatic stress disorder.  The report of an examination 
conducted by the VA in June 1995 shows that the diagnosis was 
post-traumatic stress disorder secondary to the 
aforementioned traumatic event as singled out by this veteran 
and pointed to as the possible causation of this 
aforementioned symptomatology presented.  A VA psychological 
assessment report dated in March 1997 shows that the 
diagnoses given by the psychologist included PTSD, chronic, 
moderately severe.  

More recent records, however, reflect that the veteran does 
not have post-traumatic stress disorder.  A VA medical record 
dated in May 1997 shows that the veteran was seen for an 
initial evaluation and to rule out post-traumatic stress 
disorder.  The examiner concluded that the veteran met the 
DSM IV criteria for other psychiatric disorders, but that he 
did not have PTSD symptomatology. 

A record dated in June 1997 shows that the diagnosis was 
"Reassess PTSD in light of PCT feeling that he did have this 
Dx." 

The report of a post-traumatic stress disorder examination 
conducted by the VA in April 1998 shows that the only 
diagnoses were organic personality disorder; depression NOS; 
and substance abuse, continuous.  

Finally, the report of a mental disorders examination 
conducted by the VA in September 1998 shows that the 
diagnoses were cannabis abuse, continuous; and substance 
related mood disorder.  A personality disorder was also 
diagnosed.  However, the diagnoses did not include post-
traumatic stress disorder.  

In light of the foregoing, the Board finds that the 
preponderance of the medical evidence shows that the veteran 
does not have post-traumatic stress disorder.  Accordingly, 
the Board concludes that post-traumatic stress disorder was 
not incurred in or aggravated by service.

II.  Entitlement To Service Connection For A Vision Disorder,
 To Include Sensitivity To Light.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as an organic neurological disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran contends that he developed light sensitivity as a 
result of the head injury which occurred in service.  The 
veteran's service medical records, however, do not contain 
any references to light sensitivity.  In fact, the treatment 
records following the veteran's head injury in July 1983 do 
not contain any mention of any problems with his vision.  

The earliest post-service medical record containing any 
mention of the veteran's eyes being sensitive to light is 
dated many years after the veteran's separation from service.  
The report of a VA brain injury examination conducted in June 
1995 shows that the veteran reported a history of sustaining 
a head injury in service and of subsequently having symptoms 
including severe photophobia and blurring of vision.  The 
examiner, however, did not offer a medical opinion linking 
the light sensitivity to service.  

Similarly, the report of a vision examination conducted by 
the VA in June 1995 shows that the veteran again reported 
having photophobia which had been present over the prior 
three years along with blurry vision while reading which was 
of gradual onset.  The impression was photophobia.  However, 
the examiner stated that this was a common variant and was 
normal.  He stated that there was no evidence of pathology 
associated with the photophobia, and recommended that the 
veteran wear dark glasses as needed when in bright sunlight.  

The Board has noted that the veteran presented testimony 
during a hearing held in April 1999 which was to the effect 
that he had blurry vision and light sensitivity that was 
related to his service-connected head injury.  Significantly, 
however, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), in which the Court held that a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.  

In summary, the veteran has not presented any competent 
evidence linking any vision disorder, including sensitivity 
to light, to service or to a service-connected disability.  
Accordingly, the Board concludes that the claim for service 
connection for a vision disorder, to include sensitivity to 
light, is not well-grounded.

III.  Entitlement To Service Connection For Headaches.

A service medical record dated in September 1982 shows that 
the veteran reported having a headache on and off for 
approximately a week.  He said that he had not tried taking 
aspirin or Tylenol.  The assessment was headache.  Tylenol 
was prescribed, and the veteran was returned to duty.  A 
service medical record dated in November 1982 also shows that 
the veteran reported having a headache.  The assessment was 
probable tension headache.  The Board notes that neither of 
these records contain any indication that the headaches were 
chronic in nature.  Subsequent service medical records do not 
contain any mention of headaches.  

As noted above, the veteran's service medical records show 
that he sustained a head injury in July 1983.  The service 
medical records, however, do not show that the head injury 
resulted in chronic headaches.  On the contrary, a record 
dated in September 1983 shows that the veteran had a history 
of head trauma with a cerebral concussion and had experienced 
dizziness, but he reportedly denied having headaches.  

The earliest post service medical records pertaining to 
headaches are from many years after separation from service.  
A private medical record dated in June 1989 shows that the 
veteran reported that he awoke the day before with a 
headache.  The record does not contain any mention of the 
veteran's period of service.  

The Board has considered a treatment record dated in December 
1992 from the Mountain Comprehensive Health Corporation which 
shows that the veteran gave a history of having a head injury 
with chronic headaches since that injury.  He said that he 
had experienced a large increase in pain in the past couple 
of days.  The assessment was posterior headaches, likely 
secondary to old trauma with possible osteoarthritis and 
muscle spasm.  

More recent medical records, however, do not include such a 
medical opinion.  The report of a brain injuries examination 
conducted by the VA in June 1995 shows that the veteran gave 
a history of having headaches which began sometime after 
receiving a head injury in service.  The examiner concluded, 
however, that the veteran's headaches were probably of three 
types.  Type I was a muscle tension headache that caused pain 
located in the back of the veteran's head.  Type II consisted 
of sharp jabbing pains in the left zygomatic arch which were 
consistent with trigeminal neuralgia which might be secondary 
to the veteran's history of trauma.  Type III was consistent 
with a migraine headaches.  The Board notes that the examiner 
did not relate the muscle tension headaches or the migraine 
headaches to service.  Although the examiner related the 
trigeminal nerve pain to service, the veteran is already 
receiving compensation for that nerve injury.  A VA 
neurological examination report dated in April 1998 contains 
similar information.  

Finally, a VA neurology examination report addendum dated in 
December 1998 shows that the examiner concluded that:

The patient suffers from a mixed headache 
disorder with elements of migraine 
headache and tension headache.  It is 
doubtful that these are related to his 
service in the military.

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran's 
current headaches are not related to service or to a service-
connected disability.  Accordingly, the Board concludes that 
the headaches were not incurred in or aggravated by service, 
and are not proximately due to or the result of a service-
connected disability.

IV.  Entitlement To Service Connection For A Dental Disorder.

The veteran testified during the hearing held in April 1999 
that, as a result of his inservice head injury, he had lost 
six teeth and also had broken teeth.  He said that he was 
currently receiving dental treatment through the VA.  

The veteran's service medical records reflect that he 
sustained damage to his teeth when he sustained a head injury 
in July 1983.  Generally, however, treatable carious teeth, 
replaceable missing teeth, dental and alveolar abscesses, 
periodontal disease and Vincent's stomatitis are not 
considered to be disabling conditions for compensation 
purposes.  See 38 C.F.R. § 4.149 (1998).  The veteran has not 
presented any competent evidence showing that he has a dental 
disorder for which service connected compensation may be 
granted.  In this regard, the Board notes that a VA dental 
examination addendum dated in September 1998 shows that the 
veteran had no objective findings of weight loss or dietary 
changes related to his jaw injury and the subjective sequela 
were not quantifiable.  There was little objective evidence 
of a substantial alteration in the jaw function.  
Significantly, the examiner concluded that prosthodontics 
replacement of the missing dentition would totally restore 
the masticating function of natural dentition.  Accordingly, 
the Board concludes that the claim for service connected 
compensation for a dental disorder is not well-grounded.

V.  Entitlement To An Increased Rating For Residuals Of 
Multiple
 Head Trauma With Concussion And Fractured Zygoma,
 Currently Rated As 10 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for increased ratings is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has also had a personal hearing.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8205, a 10 percent rating is warranted for moderate 
incomplete paralysis of the fifth (trigeminal) cranial nerve.  
A 30 percent rating is warranted for severe incomplete 
paralysis.  A 50 percent rating is warranted for complete 
paralysis. 

Disability in the fields of neurological conditions is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function.  See 38 C.F.R. § 4.120 
(1998).  Neuritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe incomplete paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by the organic changes referred to in this section will be 
that for moderate, or with sciatic nerve involvement, 
moderately severe, incomplete paralysis.  See 38 C.F.R. 
§ 4.123 (1998).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. § 4.124 (1998).  

The veteran testified regarding the severity of his residuals 
of multiple head trauma with concussion and fractured zygoma 
during the hearing held in April 1999.  He stated that he had 
headaches which he believed were related to his service-
connected head injury.  He said that he sometimes had pain 
which was so severe that it made him drop to his knees.  The 
veteran's companion, [redacted], testified that the veteran had a 
terrible memory which she believed was related to his 
service-connected head injury.  

The report of a brain injury examination conducted by the VA 
in June 1995 shows that the veteran gave a history of 
sustaining head trauma in 1983.  He said that he was 
hospitalized and subsequently developed a headache at the 
back of his head.  
He also reported having a second type of head pain which was 
ten out of ten in intensity.  He described that pain as sharp 
jabs of pain in the area of the left zygomatic arch which is 
where his primary injury was during his trauma.  He said that 
the frequency of occurrence was four to five episodes per 
day.  He described no exacerbating or alleviating factors.  
On examination, the veteran was alert and oriented.  Memory, 
cognition, judgment and language appeared to be intact.  His 
affect was confrontational, and was consistent with an 
explosive personality disorder.  On examination of the 
cranial nerves, the visual fields were full to confrontation, 
and pupils were equal, round, and reactive to light.  
Extraocular muscles were intact.  Sensation of the face was 
intact and symmetric for light touch, pinprick, and vibratory 
sense testing.  Motor function of the face was also intact 
and symmetric with droop.  Hearing was intact and symmetric.  
The examiner concluded that there was no evidence by history 
or examination to suggest that a tumor was present.  He 
stated that the veteran had three types of headaches, 
including a first type which was a muscle tension headache 
which caused the pain in the back of the head, a second type 
consisting of sharp stabbing pains in the left zygomatic arch 
which was consistent with trigeminal neuralgia which might be 
secondary to the veteran's history of trauma and damage to 
nerves in that area, and a third type which sounded 
consistent with a migraine headache.  

A VA medical treatment record dated in June 1995 shows that 
the veteran reported having headaches and requested pain 
medication.  He gave a history of having a head injury in 
1983 in which the side of his skull was crushed, a vein 
burst, he lost seven pints of blood, and had to be 
resuscitated.  He said that he now had daily occipital 
headaches and also had frequent shooting pains in the left 
temporal area which knocked him down.  He said that he passed 
out from the pain and dizziness.  The veteran stated that he 
had so much pain that he resorted to buying Percocet off the 
street.  On physical examination, he was alert and oriented.  
He was anxious, angry, and argumentative.  The treating 
physician noted that a CT scan of the veteran's head in May 
1995 was normal.  The diagnostic impression was chronic daily 
headaches and drug seeking behavior.  A medication was 
prescribed and the veteran was referred for neurological 
evaluation.  

A VA medical treatment record dated in October 1995 shows 
that the veteran had head pain with characteristics of both 
migraine headaches and trigeminal neuralgia (post-traumatic) 
as well as muscle tension headaches.  The veteran requested 
pain pills and stated that he had not been taking propanolol 
and that it made him impotent.  Tegretol was prescribed.  

A VA medical record dated in June 1996 shows that the veteran 
reported that he had a history of migraine/tension headaches, 
and possible trigeminal neuralgia.  He said that he was given 
a six month prescription for Tegretol, but he only got it 
filled once.  He requested Meclizine and pain pills.  On 
examination, there was questionable minimal discomfort with 
light touch.  The impression was headache - migraine versus 
tension.  The examiner noted that he needed to watch for 
possible Percocet abuse.  Other medications were prescribed.  

A VA medical treatment record dated in January 1997 shows 
that the veteran reported that he had a headache and that the 
right side of his face was sore.  

The report of a neurology examination conducted by the VA in 
April 1998 shows that the veteran reported having post-
traumatic headaches, migraine headaches, benign positional 
vertigo, neuralgic pains of the trigeminal nerve, and 
blackout spells.  He said that his pain had increased over 
the past five or six years, and that he had sharp shooting 
pains in the left temporal region originating from the angle 
of the jaw and shooting to the posterior auricular area.  He 
said that the pains lasted from one to five seconds and were 
excruciating.  Examination of the head, eyes, nose and throat 
revealed an area of hypoesthesia involving the left malar 
eminence over which there were several well healed scars.  
There was mild facial asymmetry.  The examiner indicated that 
the hypoesthesia on the left malar eminence and the left 
cheek were probably as a result of the traumatic damage and 
scarring in that area.  

A VA neurology examination report addendum dated in July 1998 
shows that an EEG had been performed and was interpreted as 
being normal.  The examiner concluded that there was no 
objective evidence of a seizure disorder.  Another addendum 
dated in November 1998 shows that the examiner stated that 
the veteran's traumatic neuropathy of the trigeminal nerve 
was static.  Finally, a neurology examination report addendum 
dated in December 1998 shows that the examiner specifically 
stated that it was doubtful that the veteran's migraine 
headaches and tension headaches were related to service.  He 
also noted that the veteran's complaints of headaches were 
purely subjective, and that there was no objective way to 
know whether or not the veteran actually had pain and the 
degree to which it interfered with his daily activities.  He 
noted that the veteran's positional vertigo had presently 
resolved, and was unlikely to have been caused by his head 
injury.  The examiner also noted that, although the veteran 
had an episode of transient global amnesia in the past, it 
was unlikely to recur and probably presented no current 
disability.  

The Board notes that much of the impairment described by the 
veteran has been shown to be due to his nonservice-connected 
migraine and muscle tension headaches rather than due to his 
service connected disability.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1998).  
The manifestations of the service-connected disability 
primarily consist of pain in the zygomatic arch area.  That 
pain is not accompanied by significant impairment of motor or 
sensory function.  There is also no loss of reflexes, muscle 
atrophy, sensory disturbances or constant pain.  Therefore, 
the Board finds that the residuals of multiple head trauma 
with concussion and fractured zygoma are not productive of 
more than moderate incomplete paralysis of the fifth 
(trigeminal) cranial nerve.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 10 
percent for residuals of multiple head trauma with concussion 
and fractured zygoma are not met.

VI.  Entitlement To An Increased (Compensable)
 Rating For A Mandible Fracture.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent 
rating is warranted where the temporomandibular articulation 
is limited with the inter-incisal range of motion limited to 
31 to 40 mm, or where the range of lateral excursion is 
limited to 0 to 4 mm.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The evidence pertaining to the current severity of the 
mandible fracture includes the report of a dental examination 
conducted by the VA in June 1995.  The report shows that the 
veteran gave a history of sustaining a blunt facial injury 
during an altercation in 1983.  He said that his jaw was 
wired together because it was broken in multiple places.  He 
also described having damage to his teeth.  The veteran 
reported subjective complaints of having difficulty chewing 
due to loose anterior teeth.  He said that he had occasional 
jaw discomfort.  He denied having any lower lip numbness, 
other cranial nerve findings, as well as complaints referable 
to the muscles of mastication.  On objective examination, it 
was noted that the right temporomandibular joint subluxated 
on wide opening.  There were no tender muscles of mastication 
or elevation.  Teeth numbers 1, 3, 16, 17, 19, 26, 30, 31, 
and 32 were missing.  There was generalized dental alveolar 
bone loss.  The examiner stated that the veteran's present 
dental condition affected his everyday ability to masticate 
and take nourishment adequately.  The diagnosis was advanced 
periodontitis.  

The report of a dental examination conducted by the VA in 
March 1998 contains similar information.  The report shows 
that the veteran gave a history of being involved in an 
altercation in 1983 when he sustained blunt facial and head 
trauma.  He said that his jaw was broken and several teeth 
were injured.  The jaw was subsequently repaired.  He 
reported subjective complaints including having subluxation 
of the right temporomandibular joint, and generalized oral 
dental alveolar pain associated with periodontally involved 
teeth.  He said that his bite had changed as a result of the 
multiple missing teeth.  He denied facial numbness.  

On examination, intra-incisal opening was 42 mm plus with 
normal lateral and protrusive movements.  The right and left 
mandible heads subluxated out of the glenoid fossas.  There 
was a palpable opening click associated with the left 
temporomandibular joint.  There was generalized gingival 
recession with marginal gingiva inflammation.  Teeth numbers 
1, 3, 4, 12, 16, 17, 19, 22, 23, 24, 25, 26, 30, 31, and 32 
were missing.  The central incisors had been restored with 
crowns and there was a three unit bridge replacing tooth 
number 19.  There was generalized dental alveolar bone loss 
with periodontal depths of approximately 3-4 mm.  There was 
no radiographic evidence of substantial condyle or mandibular 
deformities.  There was also no substantial muscle 
mastication tenderness.  The diagnoses were (1) acquired loss 
of teeth; (2) periodontitis; and (3) status post mandibular 
fractures with associated subluxation of the right and left 
condylar heads.  The examiner indicated that the etiology of 
the anterior lower teeth appeared to be acquired as a result 
of the veteran's earlier altercation.  In an addendum dated 
in September 1998 the examiner stated that objective findings 
of weight loss and dietary changes related to the jaw injury 
and the subjective sequela were not quantifiable.  He said 
that there was little objective evidence of substantial 
alteration in jaw function.  Prosthetic replacement of the 
missing dentition would totally restore the masticating 
function of the natural dentition.  

During the hearing held in April 1999, the veteran testified 
his jaw popped and hurt when he used it.  He also stated that 
his jaw became dislocated if he opened his mouth open too 
wide.  

After considering all of the relevant evidence, the Board 
finds that the mandible fracture does not limit motion of the 
jaw, but is productive of pain and subluxation of the jaw.  
As noted above, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(1998).  Accordingly, the Board concludes that the criteria 
for a 10 percent rating for a mandible fracture are met.

ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  Service connection for a vision disorder, to include 
sensitivity to light, is denied.

3.  Service connection for headaches is denied.

4.  Service connection for a dental disorder is denied.  

5.  An increased rating for residuals of multiple head trauma 
with concussion and fractured zygoma, currently rated as 10 
percent disabling, is denied.

6.  A 10 percent rating for a mandible fracture is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

